946 F.2d 898
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FEDERAL SAVINGS AND LOAN INSURANCE CORPORATION, Plaintiff-Appellee,v.Leif D. SODERLING, Jay S. Soderling, Defendants-Appellants.
No. 90-16312.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 10, 1991.*Decided Oct. 17, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and VAN SICKLE, District Judge**.


2
MEMORANDUM***


3
Leif and Jay Soderling appeal the district court's order denying their motion to dissolve two preliminary injunctions and to terminate a receivership.   In a related appeal (No. 90-15442), we addressed the validity of the issuance of the injunctions and the appointment of the receiver.


4
We lack jurisdiction to consider the district court's refusal to dissolve the injunctions because the Soderlings have failed to present new circumstances that were not addressed in the related appeal.   Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1418 n. 4 (9th Cir.1984) (denial of motion to dissolve injunction is "appealable only if the motion raises new matter not considered when the injunction was first issued.")


5
With regard to the district court's refusal to terminate the receivership, the Soderlings raise the same arguments that we have resolved against them in the related appeal.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Fred Van Sickle, United States District Court Judge for the Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3